DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 5, 7-11 and 13-19 are rejected under 35 U.S.C. 103.
Claims 2-4, 6, 12 and 20-21 are objected to.
Claim Objections
Claims 20-21 are objected to because of the following informalities:  
In line 1 of claim 20, please change “The method according to claim 14” to “The method according to claim 16” because “the package device” in claim 20 refers to “a package device” in claim 16.
In line 1 of claim 21, please change “The method according to claim 14” to “The method according to claim 16” because “the package device” in claim 21 refers to “a package device” in claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 7-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett (US 2007/0084270), and further in view of Hooper et al. (US 2012/0270354).
Regarding claims 1 and 16, Jarrett teaches a method, comprising: 
testing a hermetic seal of a first packaged device (e.g. figure 1, paragraph [0023], detect magnitude of leaks of seal of MEMS sensor package 14 having an micro-electro-mechanical system (MEMS) sensor 12 sealed in sensor cavity 17), wherein the first package device comprises: 
a package that delimits a device chamber (e.g. figure 1, paragraph [0022], sensor package 14 having MEMS sensor 12 sealed in sensor cavity 17); and 
a transducer device arranged within the device chamber (e.g. figure 1, paragraphs [0023] and [0025], the micro-electro-mechanical system (MEMS) sensor 12 sealed in sensor cavity 17); 
wherein the testing comprising: 
arranging the first packaged device in a testing chamber (e.g. figure 1, paragraph [0022], arranging MEMS sensor package 14 in pressure chamber 16); 
exposing the testing chamber to a reference pressure (e.g. figure 1, paragraph [0022], pressure chamber 16 is exposed to atmospheric pressure before changing pressure by pump 18); 

sealing the device chamber (e.g. figure 1, paragraph [0022], MEMS sensor 12 sealed in sensor cavity 17 of MEMS sensor package 14); and
exposing the testing chamber to a testing pressure, wherein the testing pressure is different from the reference pressure (e.g. figure 1, abstract, paragraph [0022], pressure in pressure chamber 16 is change by pump 18 to be above or below atmospheric pressure); and
at the testing pressure, testing for possible pressure variations within the device chamber (e.g. figure 1, abstract, paragraph [0029], testing for a leak where pressure variations within the device chamber causes the leak).

    PNG
    media_image1.png
    835
    1076
    media_image1.png
    Greyscale

However, Jarrett is silent with regard to the MEMS sensor being a semiconductor transducer and configured to generate an electrical signal indicative of a physical quantity external to the package.
Hooper to a MEMS sensor being a semiconductor transducer and configured to generate an electrical signal indicative of a physical quantity external to a package (e.g. figure 6, paragraphs [0013], [0032] and [0033], sensor structure 102 is a microelectromechanical system (MEMS) pressure sensor includes a pressure sensing arrangement formed on diaphragm region 108 of a semiconductor substrate 110 (or pressure sensor die 110) to sense pressure external to a sensor device package 600 
.
    PNG
    media_image2.png
    569
    855
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jarrett by applying the teaching of Hooper to explicitly have the MEMS sensor being a semiconductor transducer and configured to generate an electrical signal indicative of a physical quantity external to the package, for the purpose of allowing the device be made and used in automotive applications and/or harsh operating environments (e.g. Hooper, paragraph [0003]), and ensuring quality and reliability of the device by testing the device according to specifications of the automotive applications and/or harsh operating environments.
Regarding claim 5, combination of Jarrett and Hooper teaches wherein the semiconductor transducer device comprises a pressure transducer (e.g. Hooper, paragraph [0013], sensor structure 102 is a microelectromechanical system (MEMS) pressure sensor), and wherein testing for possible pressure variations within the device chamber involves using the pressure transducer (e.g. Jarrett, abstract, paragraph [0029], a change in measure Q values of MEMS sensor between the first time and second time indicates a leak which is a pressure change within the device chamber). 
Regarding claim 7, combination of Jarrett and Hooper teaches wherein the semiconductor transducer device is a semiconductor microelectromechanical system (e.g. Jarrett, figure 1, paragraphs [0001] and [0023], micro-electro-mechanical system (MEMS) sensor 12; or Hooper, paragraph [0013], sensor structure 102 is a microelectromechanical system (MEMS) pressure sensor). 
Regarding claims 8 and 17, combination of Jarrett and Hooper teaches wherein the testing pressure is higher than the reference pressure (e.g. Jarrett, paragraph [0032], chamber 16 may be pressurized in a positive direction relative to atmosphere pressure). 
Regarding claim 9, combination of Jarrett and Hooper teaches wherein the reference pressure is ambient (e.g. Jarrett, paragraph [0032], chamber 16 may be pressurized in a positive direction relative to atmosphere pressure).
Regarding claim 18
Regarding claim 19, combination of Jarrett and Hooper teaches wherein testing the pressure over the period of time comprises testing for drift in the pressure over the period of time (e.g. Jarrett, figure 7, paragraphs [0035]-[0036] and [0057], change in the MEMS senor package pressure that is greater than that expected by an acceptable leak rete over a period of time).
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett (US 2007/0084270), and further in view of Hooper et al. (US 2012/0270354) and Ehmke (US 2017/0174511).
Regarding claim 10, Jarrett teaches a method, comprising: 
testing hermetic seal of a first packaged device (e.g. figure 1, paragraph [0023], detect magnitude of leaks of seal of MEMS sensor package 14 having an micro-electro-mechanical system (MEMS) sensor 12 sealed in sensor cavity 17), 
wherein the first packaged devices comprise: 
a package body that delimits a device chamber (e.g. figure 1, paragraph [0022], sensor package 14 having MEMS sensor 12 sealed in sensor cavity 17); and 
a transducer device arranged within the device chamber (e.g. figure 1, paragraphs [0023] and [0025], the micro-electro-mechanical system (MEMS) sensor 12 sealed in sensor cavity 17), wherein the testing comprises: 
imposing a reference pressure in the device chamber of the first packaged device (e.g. figure 1, paragraph [0023], sensor cavity is imposed with a negative pressure) and sealing the device chamber (e.g. figure 1, paragraph [0022], MEMS sensor 12 sealed in sensor cavity 17 of MEMS sensor package 14); 

testing for possible pressure variations within the device chamber of the first packaged device (e.g. figure 1, abstract, paragraph [0029], testing for a leak where pressure variations within the device chamber causes the leak). 

    PNG
    media_image1.png
    835
    1076
    media_image1.png
    Greyscale


Hooper to a MEMS sensor being a transducer configured to generate an electrical signal indicative of a physical quantity external to the package body (e.g. figure 6, paragraphs [0013], [0032] and [0033], sensor structure 102 is a microelectromechanical system (MEMS) pressure sensor includes a pressure sensing arrangement formed on diaphragm region 108 of a semiconductor substrate 110 (or pressure sensor die 110) to sense pressure external to a sensor device package 600 via hole 612, and generates electrical signal representing the sensed pressure is output from die 110 to conductive interconnect 608).
.
    PNG
    media_image2.png
    569
    855
    media_image2.png
    Greyscale


	However, combination of Jarrett and Hooper is silent with regard to a plurality of packaged devices including the first packaged device.
	Ehmke teaches testing a plurality of packaged devices with hermetically sealed cavities including a first packaged device (e.g. abstract, figure 2A-2B, paragraphs [0002] and [0027], microelectromechanical systems (MEMS) devices with hermetically sealed cavities 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jarrett by applying the teaching of Hooper to explicitly include testing each of hermetic seals of a plurality of packaged devices including the first packaged device, for the purpose of ensuring every MEMS devices with hermetically sealed cavities have proper seals and proper operations before selling to customers to avoid sending defective MEMS devices to the customers because a leaky cavity renders a MEMS device inoperable (e.g. Ehmke, paragraph[0003]).
Regarding claim 11, combination of Jarrett, Hooper and Ehmke teaches wherein the transducer device of the first packaged device comprises a pressure transducer (e.g. Hooper, paragraph [0013], sensor structure 102 is a microelectromechanical system (MEMS) pressure sensor), and wherein testing for possible pressure variations within the device chamber testing pressure variations using the pressure transducer of the first packaged device (e.g. Jarrett, abstract, paragraph [0029], a change in measure Q values of MEMS sensor between the first time and second time indicates a leak which is a pressure change within the device chamber).
Regarding claim 13, combination of Jarrett, Hooper and Ehmke teaches wherein the package body includes a filling material that covers the transducer device in the device chamber (e.g. Hooper, figure 4, paragraph [0024], compound 412). 
Regarding claim 14, combination of Jarrett, Hooper and Ehmke teaches wherein testing pressure is higher than the reference pressure (e.g. Jarrett, paragraph [0032], chamber 16 may be pressurized in a positive direction relative to atmosphere pressure). 
Regarding claim 15, combination of Jarrett, Hooper and Ehmke teaches wherein the reference pressure is ambient pressure and the testing pressure is greater than ambient pressure (e.g. Jarrett, paragraph [0032], chamber 16 may be pressurized in a positive direction relative to atmosphere pressure).
Allowable Subject Matter
Claims 2-4, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the objections of claims 20-21 because of the following informalities are properly overcome without broadening the scopes of claims 20-21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arms et al. (US 2003/0047002) teaches MEMS angular accelerometer 10 having a housing with a cap cover 5 includes an aperture 6 to house a MEMS differential pressure transducer 4 (e.g. figure 3, paragraphs [0021] and [0022]).
Yoshikawa et al. (US 2014/0034373) teaches an electrical test includes a Q-Value test (e.g. paragraph [0172]).
Nevin et al. (US 2005/0124167) teaches a pressure sensor of MEMS devices such as accelerometer is formed by a semiconductor substrate (e.g. figure 21, paragraph [0106]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858